DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendments / Arguments
Applicant’s amendments filed 29 January 2021 to claims 10, 11, and 13 have been fully considered and are deemed to overcome the previous 112(a) rejections.
Applicant’s amendments filed 29 January 2021 to claims 1 and 11 have been fully considered and are deemed to overcome the previous 112(b) rejections.
Applicant’s arguments filed 29 January 2021 stating “Applicant notes that claim 1 is hereby amended to recite a pitch changing and control device, and submits that the term should not be interpreted according to 35 U.S.C. §112(f)” have been fully considered. The Office respectfully notes that “device” is a generic placeholder that does not limit the scope of the claim to any specific manner or structure for performing the claimed function “adjust and control a setting of the plurality of variable-pitch vanes”. Accordingly, “pitch changing and control device to adjust and control…” is hereby interpreted according to 35 U.S.C. §112(f).

-“the cylindrical casing 14 is not a ring” - it is respectfully noted that Curlier refers to element 14 as shell ring;
-“the polygonal ring 13 is not linked to the counter rotating shaft 16” - it is respectfully noted that Curlier elements 13,14 are disclosed (see par. [0035]) as attached to each other, and Curlier element 14 is disclosed as attached to element 16 at the connection identified in annotated Curlier Figure 2 below;
-“the root of each vane is not linked directly to a mechanism link which is connected to the fluidic actuator 22” - it is respectfully noted that the referenced claim limitation “each shaft of the plurality of shafts has an end shaft linked to a mechanism link” does not include the term directly.
Applicant’s arguments filed 29 January 2021 stating “Curlier does not provide any express teaching that suggests its systems could be applied to ducted fans. More importantly, however, is that Claim 1 expressly recites a propeller, which underscores that an unducted fan is central to Curlier’s principle of operation” have been fully considered but they are not persuasive. The Office respectfully notes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. Furthermore, there is no reason found to suggest that the systems of Curlier could not be used in a ducted fan architecture - a fan casing is spatially removed and structurally separate from a fan rotor / blade pitch system and, thus, there would be no interference and/or negating of functions performed thereby (i.e., there is a reasonable expectation success). Furthermore, SMU establishes a benefit for including a fan casing.


Claim Objections
Claim 4 is objected to because of the following informalities:   
In claim 4, line 2, “also” should be deleted (to improve the formality of the claim since “first bearing” is not antecedently indicated as being “carried” - rather, “central shaft” is “guided” by “first bearing”).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a pitch changing and control device configured to adjust and control a setting of the plurality of variable-pitch vanes” (claims 1, 12, and 13), “a vane pitch changing mechanism” (claims 5 and 13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation “a pitch changing and control device configured for adjusting and controlling a setting of the plurality of blades”: an actuator and mechanical linkage.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “a plurality of variable-pitch vanes” (line 3) renders the claim indefinite since it is not in agreement with the disclosure describing the aims of the invention in association with blades, not vanes (note: in the context of an axial flow turbine engine, “vane” is conventionally used to denote a stationary element, whereas “blade” is conventionally used to denote a rotor element). In order to overcome this rejection, the Office recommends changing “vanes” to --blades-- or --blade assemblies-- (and also changing “vane support ring” to --blade support ring--). Due to identical instances, this rejection also applies to claims 12 and 13. Due to dependency, this rejection also applies to claims 2-11.

claim 1, there is no antecedent basis for the limitation recited as “the blade support ring” (line 11). In order to permit proper examination, this is considered to be referring to the antecedent limitation “a vane support ring”. Due to dependency, this rejection also applies to claims 2-11.

In claim 1, the limitation recited as “a tubular part connects the stationary casing” is grammatically / semantically unclear, thereby rendering indefinite the structural relationship of “tubular part” to “stationary casing”. Due to dependency, this rejection also applies to claims 2-11.

In claim 5, there is no antecedent basis for the limitation recited as “the vane pitch changing mechanism” (last line). Due to dependency, this rejection also applies to claims 6-11.

In claim 5, the limitation recited as “vane pitch changing mechanism” renders the claim indefinite since it is not in agreement with the disclosure describing the aims of the invention in association with blades, not vanes (note: in the context of an axial flow turbine engine, “vane” is conventionally used to denote a stationary element, whereas “blade” is conventionally used to denote a rotor element). In order to overcome this rejection, the Office recommends changing “vane” to --blade--. Due to an identical instance, this rejection also applies to claim 13. Due to dependency, this rejection also applies to claims 6-11.

In claim 12, there is no antecedent basis for the limitation recited as “the blade support ring” (line 10). In order to permit proper examination, this is considered to be referring to the antecedent limitation “a vane support ring”.

In claim 13, there is no antecedent basis for the limitation recited as “the control” (line 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Curlier et al. (US 2014/0205457 - hereafter referred to as Curlier; previously cited) in view of SMU (Print-out of https://s2.smu.edu/propulsion/Pages/variations.htm; previously cited).

In reference to claim 1 (as far as it is clear and definite)
Curlier discloses:
A ducted fan module for a turbine engine comprising:
a rotor carrying a plurality of variable-pitch vanes (i.e., each assembly of blade 6 and pivot pin 11 - see Figure 2), each variable-pitch vane comprising a blade (6) and a foot formed by a shaft (i.e., pivot pin 11), 
a stationary casing (i.e., the assembly of stator casing 29 and the “fixed part” identified below in annotated Figure 2); and 
a pitch changing and control device (i.e., actuator 22 - Figure 2) configured to adjust and control (see paragraph [0038]) a setting of the plurality of variable-pitch vanes (6 & 11), 
wherein the rotor comprises a central shaft (16 - Figure 2 and paragraph [0035]) and a vane support ring (i.e., the assembly of shell ring 14, polygonal ring 13, and any intermediate elements providing mechanical connection therebetween - see Figure 1 and par. [0035] stating “rotary polygonal ring housings 12, 13 secured to respective cylindrical casings or shell rings 14”) surrounding the central shaft (16), a front end of the vane support ring connected to (see the circled connection in annotated Figure 2 below) a front end of the central shaft (16) so as to create a rearward opening annular space (i.e., the cavity / space housing at least actuator 22 and stator casing 29, which is depicted in Figure 2 as closed by shell ring 14 at the forward end thereof and open at the rear end thereof) between the vane support ring (14 & 13) and the central shaft (16), the rearward opening annular space being configured to house the pitch changing and control device (22), and the central shaft (16) being guided by a first bearing (i.e., the right-most / rear bearing 18 as viewed in Figure 2)(note: the identified ”first bearing” / bearing 18 provides mutual radial support between the identified “central shaft” / shaft 16 and the identified “fixed part” below, such mutual support deemed as providing guiding to “central shaft” / shaft 16 by, at the least, limiting its radially outward movement) mounted in the stationary casing (29 & “fixed part”) behind (i.e., in an axial direction) the vane support ring (14 & 13)(note: the identified “first bearing” / bearing 18 is axially aft of the shell ring 14 of the identified “vane support ring”), 
wherein the vane support ring (14 & 13) accommodates (see par. [0035] stating “the pivot pins or roots 10, 11 of the blades 5, 6 of which are mounted in rotary polygonal ring housings 12, 13”) the feet formed by the plurality of shafts (11), 
wherein each shaft (11) of the plurality of shafts has an end shaft (i.e., a radially inner portion of pin 11) linked (via counterweights 19 - see paragraph [0056] stating “the link rod 54 of each connecting mechanism 26 is connected to another control link rod 61, itself connected to the crank counterweights 19 which terminate the pivot pin 11 of the relevant blade”) to a mechanism link (i.e., the assembly of elements 25 and 26) connected (via intermediate elements 36, 35, 33, 32, 24 - see Figures 2-4) to a control (i.e., piston 28 - Figure 2) mounted on (see Figure 2) the stationary casing (29 & “fixed part”), and
wherein a tubular part (i.e., stator casing 29 - Figure 2) connects the stationary casing (29 & “fixed part”)(note: stator casing 29 is part of and extends between axially ends of the identified “stationary casing” and, thus, “connects the stationary casing”) and extends into (due to stator casing 29 being within the identified “rearward opening annular space” - see Figure 2) the rearward opening annular space in front of (see Figure 2)(note: both of the identified “tubular part” / stator casing 29 and “rear opening annular space” are at least partially forward of the identified “first bearing”) the first bearing (rear bearing 18), the tubular part (29) carrying at least a first complementary bearing (i.e., the left-most / front bearing 18 as viewed in Figure 2)(note: “tubular part” / part 27 is radially outward of and connected to front bearing 18, which is deemed to address the “carrying” relationship) for guiding the central shaft (16)(note: the identified ”first complementary bearing” / front bearing 18 provides mutual radial support between the identified “central shaft” / shaft 16 and the “tubular part” / part 29, such mutual support deemed as providing guiding to “central shaft” / shaft 16 by, at the least, limiting its radially outward movement).

    PNG
    media_image1.png
    552
    746
    media_image1.png
    Greyscale


Curlier discloses that the fan is unducted and, thus, does not disclose:
a fan casing surrounding said plurality of variable-pitch vanes.

SMU discloses a gas turbine engine fan having a duct / shroud (see the figures on page 2) surrounding the fan blades and teaches that one advantage provided by inclusion of such a duct / shroud is increased control (e.g., diffusion - see first paragraph on page 3) of the incoming airflow, which permits operation at higher operating speeds and, thus, higher cruise speeds of the engine than without such a duct / shroud.

Curlier further discloses (see paragraph [0002]) that the inventive fan blade pitch control assembly is not exclusive to an unducted fan.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Curlier to include a duct / shroud that surrounds the blade tips, as disclosed by SMU, for the purpose of permitting higher operating speeds.
	
In reference to claim 4 
Curlier in view of SMU addresses:
	The ducted fan module according to Claim 1, whereby the tubular part (Curlier - 29) is connected to a fixed part (see annotated Curlier Figure 2 above showing a fixed part) that also carries the first bearing (Curlier rear bearing 18).




Allowable Subject Matter
Claims 2, 3, and 5-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The prior art neither anticipates nor renders obvious the combination of limitations that includes “the first spring is compressed between a first axial stop connected to the translatably moveable control part, thereby locking the first axial end of the first spring, and a second axial stop connected to the tubular part, thereby locking the second axial end of the first spring, wherein the second spring is compressed between the first axial stop, thereby locking the first axial end of the second spring, and a third axial stop connected to the tubular part, thereby locking the second axial end of the second spring” (claim 13).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745                                                                                                                                                                                                        

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745